Citation Nr: 1004052	
Decision Date: 01/27/10    Archive Date: 02/16/10	

DOCKET NO.  05-39 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from May 1963 to 
October 1966.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  In December 2007, the 
Board denied the Veteran's claim on the merits.  The Veteran 
appealed, and in February 2009, the clerk of the US Court of 
Appeals for Veterans Claims approved a Joint Motion for 
Remand (JMR) which vacated the Board's decision with respect 
to the claim for service connection for back disability and 
remanded it for action consistent with the JMR.  The Joint 
Motion abandoned the appeal with respect to the issue of 
service connection for chronic fatigue syndrome.  In 
conformance with the JMR, the case must be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

First, following the JMR grant, the Veteran submitted some 
evidence or argument in October 2009 for which he waived 
initial RO consideration.  However, subsequently, an 
additional package of medical treatment records and a 
statement from the Veteran's chiropractor (H) was submitted 
in support of the appeal, and this evidence was received in 
December 2009 and was not accompanied by a waiver of initial 
RO consideration.  In accordance with 38 C.F.R. § 20.1304(c) 
(2008), any pertinent evidence submitted by an appellant or 
representative which is accepted by the Board must be 
referred to the agency of original jurisdiction (RO) for 
review, unless this procedural right is waived by the 
appellant.  Accordingly, these treatment records and 
statement in support of the Veteran's claim by his 
chiropractor must first be considered by the RO.  

Second, the JMR found that the Board's December 2007 decision 
failed to supply adequate reasons and bases; specifically 
failed to adequately challenge the credibility of the 
appellant in advancing his claim for service connection for 
low back disability.  In the absence of adequate reasons and 
bases challenging the Veteran's credibility, the Board was 
required to seek a VA examination with record review and 
clinical opinions consistent with VCAA at 38 U.S.C.A. 
§ 5103A(d) (West 2002).  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  Initially, the Board notes that the 
JMR found no fault with VA's duty to 
notify the Veteran of the evidence 
necessary to substantiate his claim.  
Adequate VCAA notice has previously been 
provided the Veteran and it is clear from 
his written argument and testimony 
provided at a hearing before the 
undersigned that he has actual knowledge 
of the evidence necessary to substantiate 
a claim that he has back disability at 
present which is directly attributable to 
injury or disease in service decades 
earlier.  Accordingly, no additional VCAA 
notice is necessary.  

2.  The clinical history documented in 
the claims folder refers to a post-
service work related fall that the 
Veteran sustained in January 1997 for 
which he pursued a claim for Workman's 
Compensation.  The RO should request the 
Veteran to provide all documentation 
surrounding such claim, the claim itself, 
all supporting medical evidence and 
written argument.  If the Veteran is 
unable to provide this documentation, the 
RO should ensure that he supplies 
completed medical release forms so that 
the RO may collect this evidence on the 
Veteran's behalf.  This must include a 
request for evidence from the one or more 
Illinois State Government Agencies who 
are responsible for supervising work-
related claims for workers compensation.  
All records obtained must be included in 
the claims folder.  The Veteran should 
also be requested to provide a narrative 
statement describing the work-related 
injury, the treatment therefore, and the 
outcome of his claim for Workman's 
Compensation as documented in the claims 
folder.  

3.  The Veteran should be scheduled for a 
VA examination of the spine by a 
qualified medical doctor (MD).  The 
claims folder must be available to the VA 
doctor for review in conjunction with the 
examination.  That the Veteran has 
disability at present is certainly 
undisputed and well documented.  The VA 
physician's attention is directed to the 
Board's previous December 2007 decision 
which includes an accurate and detailed 
summary of the clinical history on file.  
Of course, the doctor is requested to 
independently review the file in its 
entirety.  

In addition to conducting a current 
examination with a report of current 
disability, the principal purpose in this 
examination is a request that the doctor 
provide an opinion as to whether it is 
more, less, or equally likely that 
disability of the Veteran's back at 
present is attributable to one or more 
injuries during service, as described by 
the Veteran in various written argument 
and verbal testimony, during his period 
of military service from May 1963 to 
October 1996.  The record includes a long 
and involved history that commences 
before the Veteran was enlisted for 
service, reflecting no treatment for the 
back during service, and intermittent and 
increasing treatment for the back in the 
years and decades following service 
separation.  Any opinion or statement 
that the requested opinion would require 
speculation will not be satisfactory or 
acceptable.  Any opinion from a qualified 
physician will be superior to that 
provided by a lay VA adjudicator whether 
at the RO or the Board.  

In providing a narrative opinion, the VA 
doctor is also requested to review the 
December 2009 statement of chiropractor 
H, and to include comment or discussion 
on this chiropractor's statement as well.  
If the VA physician finds any internal 
inconsistencies with respect to the 
clinical history on file, he should also 
comment on such inconsistency.  The 
clinical opinions and discussion 
regarding the likely etiological origins 
of the Veteran's low back disability must 
include a discussion of the clinical 
history on file, and include clear 
reasons and bases in support of all 
opinions provided.  

4.  The RO should initially review the 
report of VA examination for completeness 
and conformity with the development 
requested in this remand, and return the 
opinion to the examining physician for 
correction if necessary.  After this, the 
RO should again address the claim on 
appeal, and this must include initial 
consideration of chiropractor H's 
December 2009 statement, and all medical 
evidence submitted directly to the Board.  
If the decision is not to the Veteran and 
representative's satisfaction, they must 
be provided with a Supplemental Statement 
of the Case which includes a discussion 
of the JMR and the development requested 
in this remand.  They must be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board 
after compliance with appellate 
procedures.  The Veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



